Name: Regulation (EEC) No 2365/70 of the Council of 23 November 1970 amending Regulation (EEC) No 1467/69 on imports of citrus fruit originating in Morocco
 Type: Regulation
 Subject Matter: tariff policy;  prices;  taxation;  trade;  plant product;  Africa
 Date Published: nan

 Avis juridique important|31970R2365Regulation (EEC) No 2365/70 of the Council of 23 November 1970 amending Regulation (EEC) No 1467/69 on imports of citrus fruit originating in Morocco Official Journal L 257 , 26/11/1970 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 3 P. 0115 Danish special edition: Series I Chapter 1970(III) P. 0718 Swedish special edition: Chapter 3 Volume 3 P. 0115 English special edition: Series I Chapter 1970(III) P. 0808 Greek special edition: Chapter 03 Volume 6 P. 0056 Spanish special edition: Chapter 03 Volume 4 P. 0078 Portuguese special edition Chapter 03 Volume 4 P. 0078 REGULATION (EEC) No 2365/70 OF THE COUNCIL of 23 November 1970 amending Regulation (EEC) No 1467/69 on imports of citrus fruit originating in Morocco THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having Regard to the Opinion of the European Parliament; Whereas Article 2 of Council Regulation (EEC) No 1467/69 (1) of 23 July 1969 on imports of citrus fruit originating in Morocco lays down the conditions of application of the particular system established by that Regulation in respect of imports into the Community of citrus fruit originating in Morocco with reference to the quotations recorded at the wholesale stage on the representative markets of the Community ; whereas these recordings were made in accordance with the provisions of Article 11 (2) of Regulation No 23 (2) on the progressive establishment of a common organisation of the market in fruit and vegetables; Whereas those privisions have since been amended by Regulation (EEC) No 2512/69 (3) whereas the entry prices must in consequence be calculated on the basis of the quotations recorded at or converted to the import/wholesale stage ; whereas Article 2 of Regulation (EEC) No 1467/69 should therefore be adjusted accordingly; HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for Article 2 (1) of Regulation (EEC) No 1467/69: "In order that the conditions laid down in Article 4 (2) of Annex I to the Agreement shall be fulfilled, the quotations recorded on the representative markets of the Community at the import/wholesale stage or converted to that stage, by conversion factors and after deduction of transport costs and import charges other than customs duties-these conversion factors, costs and taxes being those laid down for the calculation of the entry price referred to in Regulation No 23-must remain equal to or higher than the price laid down in Article 3, for a specific product adjusted to quality class I, where appropriate, pursuant to the provisions of the first indent, seventh subparagraph of Article 11 (2) of Regulation No 23." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1970. For the Council The President W. SCHEEL (1)OJ No L 197, 8.8.1969, p. 95. (2)OJ No 30, 20.4.1962, p. 965/62. (3)OJ No L 318, 18.12.1969, p. 4.